DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 and 10 do not clearly recite the limits of the metes and bounds of the patent protection desired by the applicant.  The claims appear to be a Markush-type claim and should be written in the proper format. 
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitation "the final motion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the tessellation algorithm" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illievski et al (US9,464,642).
As to claim 1, Illievski et al discloses a soft-bodied robotic device  (see Abstract), as illustrated in Figures 1-29, comprising a flexible 3D architected body (flexible body having a width, a length and a thickness – see Abstract) with a plurality of interconnected cells (see annotated Figure 6F below), wherein the 3D architected body is configured to reversibly expand, contract, bend, or twist in a controllable direction when the plurality of interconnected cells are triggered by one or more actuators to provide 
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    307
    368
    media_image1.png
    Greyscale
 Interconnected  Cells
With claim 2, the structure of the device is 3D architected throughout its volume and/or over its surface.
With claim 3, the flexible 3D architected body has a substantially hollow structure (interior).
With claim 4, the flexible 3D architected body further comprises one or several tendon-based actuators capable of providing motions for the flexible 3D architected body (see Figures 8a-8c and col. 2, lines 6-15).
With claim 5, the actuator comprises pneumatic (col. 9, lines 24-27).
With claim 6, the material used for the fabrication of device comprises elastomer (see col. 12, lines 29-55).
With claim 7, the material used for the fabrication of device consists elastomer (see col. 12, lines 29-55).
With claim 8, the architected body comprises a reinforcing material to increase toughness and resistance to damage (see col. 3, lines 55-58).
With claim 10, the device can host functional components comprising sensors (see col. 23, lines 12-18).
With claim 11, orientation, thickness, size of said cells of the flexible 3D architected body can be tuned through a triangulation (see col. 19, lines 45-54) to allow the flexible 3D architected body to make reversible continuum or articulated motions comprising expanding, contracting, bending, twisting, or any combination thereof.
With claim 12, its structure further comprises at least one different flexible 3D architected body.
With claim 14, the flexible 3D architected body is a gripping device capable of bending in a preferential direction upon tendon-based actuation (see Figures 8a-8c and col. 2, lines 6-15).
With claim 15, the gripping device comprises one or more fingers capable of exhibiting complex artificial gripping strategies.
With claim 16, the flexible 3D architected body is an exploration device with leg-based locomotion and controllable gait. (An assembly of three bending actuators in a cylindrical arrangement forms a simple “tentacle” module able to explore three-dimensional space. The tentacle or trunk module can be adapted to form a multi-segmented soft-robot that emulates snake-like locomotion. – see col. 27, lines 23-25 and 34-38)
With claim 17, the flexible 3D architected body is a cyclic actuator capable of three-dimensional motion (An assembly of three bending actuators in a cylindrical arrangement forms a simple “tentacle” module able to explore three-dimensional space- see col. 27, lines 23-25).
With claim 19, MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The flexible 3D architected body is anticipated by Illievski et al.  The process by which the flexible 3D architected body is fabricated is not a patentable distinction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Illievski et al (US9,464,642). 
With claim 9, Illievski et al discloses the claimed invention except for the flexible 3D architected body to have a compressibility of up to 400%, and/or a stretchability of up to 500%.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify that the flexible 3D architected body to have a compressibility of up to 400%, and/or a stretchability of up to 500%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.II.A.
With claim 13, the soft materials described here are useful for situations that require greater force, or compressible robotic modules, or density (of the robot) matched to that of an aqueous environment (for example, for applications underwater) (see col. 30, lines 51-54).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify that the flexible 3D architected body has a low density that is 5-25% of the bulk density of the material used to fabricate the flexible 3D architected body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.II.A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lessing’806, Lessing’590, Lessing’821, Knopf, and WO2015/102723A2 are cited as being relevant art, because each prior art shows a soft-bodied robotic device comprising a flexible body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3651